   Case 1-19-01120-jmm         Doc 110     Filed 03/22/21      Entered 03/23/21 10:45:16




  UNITED STATES BANKRUPTCY COURT
  EASTERN DISTRICT OF NEW YORK
   _______________________________________________
  In re                                            Case No.: 1-18-47256-JMM

    4921 12TH AVENUE LLC                                       Chapter 7
                                    Debtor
  _______________________________________________
    MARK FRANKEL AS PLAN ADMINISTRATOR
                                                               Adv. Pro. No.: 1-19-01120-JMM
    FOR 4921 12TH AVENUE LLC
                               Plaintiff
                       Vs
    YEHUDA SALAMON
    YIDEL'S SHOPPING CART, INC.
    E-COMMERCE EXPAND, LLC
    YIDEL'S ONLINE FOOD STATION, LLC
    YIDEL'S SHOPPING CART, INC. D/B/A
    RIVERSTONE GROUP
    RIVERSTONE, USA, LLC
    JOHN DOE NO. 1 through JOHN DOE NO. 10, the last
    ten names being fictitious and unknown to Plaintiff,
    persons or parties intended being persons, corporations
    or others, being the current and former tenants or
    occupants of the Debtor’s real property located at 4917-
    4921 12th Avenue, Brooklyn, New York
    ULTIMATE OPPURTUNITIES, LLC A/K/A
    ULTIMATE OPPORTUNITIES, LLC
                                    Defendants
  _______________________________________________

                   ORDER FOR ENTRY OF DEFAULT JUDGMENT

              This matter having come before the court by way of an adversary proceeding

by the Plaintiff, Mark Frankel as Plan Administrator for 4921 12th Avenue LLC (“Plaintiff”)

by way of amended complaint dated February 21, 2020 and filed as CM/ECF 43 for redress

for fraudulent conveyances pursuant to NY Debtor & Creditor Law §§ 273-276 and unpaid

rent; and

              Defendant, Ultimate Oppurtunities, LLC a/k/a Ultimate Opportunities, LLC
   Case 1-19-01120-jmm          Doc 110     Filed 03/22/21     Entered 03/23/21 10:45:16




(“Ultimate LLC”) having appeared in this proceeding by way of Notice of Appearance dated

March 23, 2020 and filed as CM/ECF 60 by and through its then-counsel, Btzalel Hirschhorn,

Esq., of Shiryak, Bowman, Anderson, Gill & Kadochnikov, LLP; and

               Ultimate LLC having filed a pre-answer motion to dismiss dated March 25,

2020 and filed as CM/ECF 61 (denied for the reasons stated on the record at the May 6, 2020

hearing, and by Order filed May 19, 2020 as CM/ECF 69); and

               Ultimate LLC having filed an answer to the amended complaint and

counterclaim against Plaintiff, dated May 7, 2020 and filed as CM/ECF 66; and

               Ultimate LLC’s counsel having withdrawn from this proceeding by Order

entered September 28, 2020 as CM/ECF 87; and

               Plaintiff having moved by way of notice of motion dated November 11, 2020

and filed as CM/ECF 90 (the “Motion”) for default judgment against Ultimate LLC, and

amended notice of motion dated December 2, 2020 and filed as CM/ECF 96;

               Ultimate LLC failing to appear or oppose the Motion; and

               The motion having been supplemented by the affidavit of Erik Yankelovich

dated February 11, 2021 and filed as CM/ECF 104, and the affirmation of Mark Frankel dated

February 16, 2021 and filed as CM/ECF 105; and

               The Court having reviewed the Motion and supporting affidavits and

affirmations and finding them sufficient for the reasons set for on the record.

               NOW THEREFORE,

               IT IS ORDERED, that the Motion is granted as provided herein; and it is

further

               ORDERED, that judgment on default is to be entered against Ultimate LLC
    Case 1-19-01120-jmm          Doc 110      Filed 03/22/21      Entered 03/23/21 10:45:16




in the total amount of $1,296,632 for unpaid use and occupancy for the premises first floor

and basement of 4917-4921 12th Avenue, Brooklyn, New York through February 1, 2021,

pursuant to the twenty-ninth cause of action of the amended complaint.

                ORDERED, that post-judgment interest shall accrue at the applicable rate.

                ORDERED, that any and all claims of Ultimate LLC against the Debtor’s

estate are disallowed until the judgment is paid in full; and, it is further

                ORDERED, that the Plaintiff serve a copy of this Order for Default Judgment

upon Ultimate LLC at its last known place of business, via first-class mail, and file proof of

such service with the Court; and, it is further

                ORDERED, that the Plaintiff is authorized to do such things, expend such

funds and execute those documents necessary to implement the terms of this Order.




                                                                 ____________________________
Dated: Brooklyn, New York                                               Jil Mazer-Marino
       March 22, 2021                                            United States Bankruptcy Judge
